 



Exhibit 10.3
AMENDMENT, WAIVER AND CONSENT AGREEMENT NO. 3
          AMENDMENT, WAIVER AND CONSENT AGREEMENT NO. 3 (this “Amendment”),
dated as of January 31, 2008, relating to the Amended and Restated Credit
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of September 12, 2007, among NAVISITE, INC., a
Delaware corporation (“Borrower”), the Subsidiary Guarantors (such term and each
other capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement), the Lenders, CIBC WORLD MARKETS
CORP., as sole lead arranger (in such capacity, “Sole Lead Arranger”), as
documentation agent (in such capacity, “Documentation Agent”) and as bookrunner
(in such capacity, “Bookrunner”), CIT LENDING SERVICES CORPORATION, as
syndication agent (in such capacity, “Syndication Agent”), and CANADIAN IMPERIAL
BANK OF COMMERCE, acting through its New York agency, as issuing bank (in such
capacity, “Issuing Bank”) and as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties and the Issuing Bank.
W I T N E S S E T H :
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
extend credit to Borrower pursuant to the terms and conditions set forth
therein;
          WHEREAS, Section 6.01(e)(ii) of the Credit Agreement permits one or
more Foreign Subsidiaries of the Borrower incorporated in the United Kingdom to
incur Indebtedness not to exceed $10.0 million in the aggregate over the term of
the Credit Agreement, the proceeds of which are to be used to fund the buildout
and/or improvements to a data center in the United Kingdom;
          WHEREAS, Section 6.01(e)(i) of the Credit Agreement permits the
Borrower to incur Indebtedness not to exceed $8.0 million in the aggregate at
any time outstanding in respect of Purchase Money Obligations and Capital Lease
Obligations;
          WHEREAS, in May 2007, Borrower entered into an agreement to lease
10,000 square feet of data center space in the United Kingdom and simultaneously
therewith, Borrower entered into an agreement to provide colocation services to
Hewlett Packard in the same space;
          WHEREAS, Borrower had believed that the terms of such arrangements
were consistent with the monetary limits set forth in Section 6.01(e)(i) and
(ii);
          WHEREAS, Borrower has determined in consultation with its independent
accountants that the treatment in accordance with GAAP of such arrangements
would result in Indebtedness of approximately $16.5 million being reflected in
the financial statements of Borrower which amount exceeds the limits set forth
in Section 6.01(e)(i) and (ii);
          WHEREAS, as a consequence thereof, one or more Defaults are in
existence and continuing under the Credit Agreement;
          WHEREAS, Borrower has requested that the Credit Agreement be amended
to increase the Permitted UK Datasite Buildout Indebtedness amount in the Credit
Agreement from $10.0 million to $16.5 million;

 



--------------------------------------------------------------------------------



 



          WHEREAS, Borrower has requested that the Administrative Agent and the
Lenders agree, subject to the terms and conditions of this Amendment, to
(i) consent to the increase in the Permitted UK Datasite Buildout Indebtedness
and (ii) waive the Defaults and Events of Default arising from the failure to
comply with the limitations set forth in Sections 6.01(e)(i) and (ii) (the
“Subject Defaults”);
          WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, the
consent of the Required Lenders is necessary to effect this Waiver;
          WHEREAS, the Lenders party hereto (the “Consenting Lenders”)
constitute the Required Lenders under the Credit Agreement;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
CONSENTS
          SECTION 1.01 Consent. Subject to the conditions precedent set forth in
Article V of this Amendment, the Consenting Lenders hereby consent to the
execution by the Administrative Agent of this Amendment.
ARTICLE II
WAIVER
          SECTION 2.01 Waiver of Defaults and Event of Default. Subject to the
conditions precedent set forth in Article V of this Amendment the Consenting
Lenders hereby waive any Defaults and Event of Default resulting from (i) any
failure of Borrower to provide the related notification required by
Section 5.02(a), with respect to the Subject Defaults, in each case to the
extent any Default or Event of Default will arise therefrom, (ii) the failure to
comply with the $10,000,000 limitation pursuant to Section 6.01(e)(ii), with
respect to the Subject Defaults, and (iii) the failure to comply with the
$8,000,000 limitation pursuant to Section 6.01(e)(i), with respect to the
Subject Defaults.
ARTICLE III
AMENDMENT TO CREDIT AGREEMENT
          SECTION 3.01 Amendment to Credit Agreement. The Credit Agreement is
hereby amended as follows (subject to the conditions precedent set forth in
Article V of this Amendment):
     (a) Section 6.01(e)(ii) is hereby amended by deleting the reference to
“$10,000,000” therein and replacing it with “$16,500,000” and adding at the end
of the clause before the semicolon the following: “; provided that such
Permitted UK Datasite Buildout Indebtedness will be reduced by the repayment of
Permitted UK Datasite Buildout Indebtedness until such time that it shall not
exceed $10,000,000”.

2



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Borrower hereby represents, warrants and acknowledges the following:
          SECTION 4.01 Representations and Warranties. The representations and
warranties of the Loan Parties contained in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof as
though made on and as of this date (other than representations and warranties
which by their terms relate to an earlier date), except with respect to the
matters described herein.
          SECTION 4.02 No Default or Event of Default. Both immediately before
and after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing, other than with respect to the matters described
herein.
          SECTION 4.03 Authorization; Enforceability. Each Loan Party has the
power and authority to execute, deliver and perform its obligations under this
Amendment and has taken all necessary corporate or other action to authorize the
execution, delivery and performance by it of this Amendment.
          SECTION 4.04 Execution. This Amendment has been duly executed and
delivered by each Loan Party and constitutes a legal, valid and binding
obligation of such person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          SECTION 4.05 No Conflicts. The execution, delivery and performance of
this Amendment by each Loan Party (i) will not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, (ii) will not violate any Requirement of Law applicable to such Loan
Party and (iii) will not violate or result in a default under any indenture or
other material agreement or instrument binding upon such Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
such Loan Party or give rise to a right of, or result in, termination,
cancellation or acceleration of any material obligation thereunder.
ARTICLE V
CONDITIONS PRECEDENT TO EFFECTIVENESS
          The effectiveness of this Amendment is subject to the prior
satisfaction of the following conditions precedent:
          SECTION 5.01 Costs and Expenses. Borrower shall have paid all
reasonable, documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment and the documentation contemplated hereby, including the reasonable
fees and out-of-pocket expenses of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent with respect thereto.
          SECTION 5.02 Execution by Loan Parties. Borrower shall have delivered
to the Administrative Agent (or its counsel) a copy of this Amendment manually
executed and delivered by each Loan Party (which may be transmitted by facsimile
or by email).

3



--------------------------------------------------------------------------------



 



          SECTION 5.03 Execution by Consenting Lenders and Collateral Agent. The
Administrative Agent (or its counsel) shall have received from each Consenting
Lender and each of the other parties hereto a counterpart of this Amendment
executed on behalf of such party (which may be transmitted by facsimile or by
email).
ARTICLE VI
AFFIRMATION AND ACKNOWLEDGMENT
          SECTION 6.01 Acknowledgment and Affirmation. Each Loan Party hereby
(i) expressly acknowledges and affirms the terms of the Credit Agreement and the
other Loan Documents, (ii) ratifies and affirms after giving effect to this
Amendment its obligations under the Loan Documents (including guarantees and
security agreements) executed by such Loan Party and (iii) after giving effect
to this Amendment, acknowledges, renews and extends its continued liability
under all such Loan Documents and agrees such Loan Documents remain in full
force and effect.
          SECTION 6.02 Enforceability. Each Loan Party further confirms that
each Loan Document to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified and confirmed in all respects.
          SECTION 6.03 Course of Dealing. Each Loan Party hereby acknowledges
and agrees that the acceptance by the Administrative Agent, each Lender and each
other Agent of this Amendment shall not be construed in any manner to establish
any course of dealing on any Agent’s or Lender’s part, including the providing
of any notice or the requesting of any acknowledgment not otherwise expressly
provided for in any Loan Document with respect to any future amendment, waiver,
supplement or other modification to any Loan Document or any arrangement
contemplated by any Loan Document.
ARTICLE VII
MISCELLANEOUS PROVISIONS
          SECTION 7.01 Effectiveness. This Amendment shall become effective as
of the date (the “Amendment Effective Date”) on which the Administrative Agent
(or its counsel) shall have received duly executed counterparts hereof that,
when taken together, bear the signatures of the Loan Parties and the Consenting
Lenders.
          SECTION 7.02 Effect of Amendment. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights or remedies of the
Lenders, the Administrative Agent or the Collateral Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement. On and
after giving effect to this Amendment, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment. This Amendment and the other Loan Documents embody
the entire agreement between

4



--------------------------------------------------------------------------------



 



the parties hereto and supersede all prior agreements and understandings, oral
or written, if any, relating to the subject matter hereof.
          SECTION 7.03 Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.
          SECTION 7.04 Execution in Counterparts. This Amendment may be executed
by the parties hereto in several counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart by facsimile or email shall be
effective as delivery of a manually executed counterpart.
          SECTION 7.05 Cooperation; Other Documents. At all times following the
execution of this Amendment, each Loan Party shall execute and deliver to the
Lenders and the Administrative Agent, or shall cause to be executed and
delivered to the Lenders and the Administrative Agent, and shall do or cause to
be done all such other acts and things as any of the Lenders and the
Administrative Agent may reasonably deem to be necessary or desirable to confirm
their obligations under the Loan Documents.
          SECTION 7.06 Governing Law; Jurisdiction; Consent to Service of
Process. This Amendment shall be construed in accordance with and governed by
the law of the State of New York, without regard to conflicts of law principles
that would require the application of the laws of another jurisdiction.
          SECTION 7.07 Release. In further consideration of the Consenting
Lenders’ execution of this Amendment, each Loan Party hereby releases the
Administrative Agent, the Collateral Agent and each Lender and each of their
respective affiliates, officers, employees, directors, agents and attorneys
(collectively, the “Releasees”) from any and all claims, demands, liabilities,
responsibilities, disputes, causes of action (whether at law or equity) and
obligations of every kind or nature whatsoever, whether liquidated or
unliquidated, known or unknown, matured or unmatured, fixed or contingent that
any Loan Party may have against the Releasees which arise from or in any way
relate to the Credit Agreement, Obligations and/or Secured Obligations, any
Collateral, any Loan Document, any documents, agreements, dealings or other
matters in connection with or relating to any of the Loan Documents, and any
third parties liable in whole or in part for the Obligations or Secured
Obligations, in each case to the extent arising (x) on or prior to the date
hereof or (y) out of, or relating to, actions, dealings or matters occurring on
or prior to the date hereof (including, without limitation, any actions or
inactions which any of the Releasees may have taken or omitted to take prior to
the date hereof).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers hereunder duly authorized as of the date
and year first above written.

            NAVISITE, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

AVASTA, INC.
CLEARBLUE TECHNOLOGIES MANAGEMENT, INC.
CLEARBLUE TECHNOLOGIES/CHICAGO-WELLS, INC.
CLEARBLUE TECHNOLOGIES/LAS VEGAS, INC.
CLEARBLUE TECHNOLOGIES/LOS ANGELES, INC.
CLEARBLUE TECHNOLOGIES/MILWAUKEE, INC.
CLEARBLUE TECHNOLOGIES/OAK BROOK, INC.
CLEARBLUE TECHNOLOGIES/VIENNA, INC.
CLEARBLUE TECHNOLOGIES/DALLAS, INC.
CLEARBLUE TECHNOLOGIES/NEW YORK, INC.
CLEARBLUE TECHNOLOGIES/SAN FRANCISCO, INC.
CLEARBLUE TECHNOLOGIES/SANTA CLARA, INC.
CONXION CORPORATION
INTREPID ACQUISITION CORP.
LEXINGTON ACQUISITION CORP.
MANAGEDOPS.COM, INC.
SUREBRIDGE ACQUISITION CORP.
SUREBRIDGE SERVICES, INC.
AMERICA’S JOB EXCHANGE, INC. (FORMERLY
KNOWN AS NAVISITE ACQUISITION SUBSIDIARY, INC.)
JUPITER HOSTING, INC.
1100 TECHNOLOGIES, INC.
NAVI ACQUISITION CORP.
NETASPX, LLC
NETASPX ACQUISITION, INC.
NCS HOLDING COMPANY
NETWORK COMPUTING SERVICES, INC.
By: /s/ James W. Pluntze                                        
       Name: James W. Pluntze
       Title: Chief Financial Officer

 



--------------------------------------------------------------------------------



 



CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York agency, as
Administrative Agent
By : /s/ Gerald Girardi                                        
        Name: Gerald Girardi
        Title: Canadian Imperial Bank of Commerce
                           Authorized Signatory

 



--------------------------------------------------------------------------------



 



            CIBC INC,
as a Lender
      By:   /s/ Gerald Girardi         Name:   Gerald Girardi        Title:  
Authorized Signatory                    CIBC Inc.     

 



--------------------------------------------------------------------------------



 



            CIFC FUNDING 2007-II, LTD.
CIFC FUNDING 2007-III, LTD.
CIFC FUNDING 2007-50, LTD.,
as a Lender
      By:   /s/ Elizabeth Chow         Name:   Elizabeth Chow        Title:  
Head of Underwriting   

 



--------------------------------------------------------------------------------



 



         

            CITIGROUP GLOBAL MARKETS REALTY CORP.,
     as a Lender
      By:   [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:   Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

            CIT LENDING SERVICES CORPORATION, as
     a Lender
      By:   /s/ Anthony Holland         Name:   Anthony Holland        Title :
Vice President   

 



--------------------------------------------------------------------------------



 



         

            Knightsbridge CLO 2007-1, as
     a Lender
      By:   /s/ Robert Hicks         Name:   Robert Hicks        Title:  
Portfolio Manager              By:   /s/ Douglas Maher         Name:   Douglas
Maher        Title:   Portfolio Manager   

 



--------------------------------------------------------------------------------



 



         

            Eton Park CLO Management 1, as
a Lender

By: Eton Park Asset Management, L.L.C. as Collateral Manager
      By:   /s/ Patrick Dennis         Name:   Patrick Dennis        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            Eton Park CLO Management 2, as
a Lender

By: Eton Park Asset Management, L.L.C. as Collateral Manager
      By:   /s/ Patrick Dennis         Name:   Patrick Dennis        Title:  
Chief Financial Officer   

 